Citation Nr: 1326750	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-44 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 for right hip avascular necrosis and degenerative arthritis, status post total arthroplasty, from December 1, 2009. 

2.  Entitlement to an initial rating higher than 70 percent for major depressive disorder. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from September 1980 to September 1984.

The appeal came before the Board of Veterans' Appeals (Board) from January 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and September and October 2012 rating decisions of the Appeals Management Center (AMC). 

When the case was most recently before the Board in March 2013, it was decided in part and remanded in part.  While the case was in remand status, the issue of entitlement to a total rating based on unemployability due to service-connected disabilities was resolved by an April 2013 rating decision granting the complete benefit sought.  In the April 2013 rating decision, the rating for the Veteran's major depressive disorder was increased from 50 percent to 70 percent, but this did not satisfy the Veteran's appeal.  

The issue of entitlement to service connection for a left hip disability, claimed as secondary to the right hip disability on the basis of aggravation, was raised by the Veteran in a November 2012 submission.  That service connection claim was not adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore referred the claim to the AOJ for appropriate action.  The record does not indicate that the AOJ has adjudicated this claim.  Therefore, the claim is again referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's major depressive disorder has been manifested by occupational and social impairment that more nearly approximates deficiencies in most areas than total occupational and social impairment.  

2.  Beginning December 1, 2009, the Veteran's right hip disability has been manifested by chronic residuals of the total arthroplasty that have more nearly approximated moderately severe impairment than markedly severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the Veteran's major depressive disorder have not been met for any portion of the initial rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2012).

2.  Beginning December 1, 2009, the criteria for an increased rating of 50 percent, but not higher, for right hip avascular necrosis and degenerative arthritis, status post total arthroplasty, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice for his original claim for service connection for a right hip condition by letters in June 2008 and December 2008.  He was provided adequate VCAA notice for his claim for service connection for a psychiatric disorder other than PTSD (based on expansion of a claim originally for PTSD, on which basis he was granted service connection for major depressive disorder) by a letter in June 2011.  He was also provided additional, subsequent VCAA notice.  These letters preceded the appealed September 2012 Appeals Management Center (AMC) rating action granting service connection for right hip avascular necrosis, status post total hip arthroplasty, which assigned the appealed 30 percent post-convalescent rating, and the appealed October 2012 AMC rating action granting service connection and assigning an initial rating for major depressive disorder.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the record reflects that all pertinent available medical evidence identified by the Veteran has been obtained, to include private and VA outpatient treatment records.  In addition, the Veteran has been afforded appropriate VA examinations in connection with the claims decided herein.  The AMC also satisfactorily completed development in substantial compliance with the Board's June 2011 and March 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not asserted, and the evidence of record does not show, that his depression or his right hip disability has increased significantly in severity since the most recent examinations.  

The Veteran has proceeded in his appeal pro-se, having by a signed April 2009 The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims on appeal.

II.  General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2012).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2012). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14  (2012).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  



A.  Psychiatric Disability

The Veteran's psychiatric disorder is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings as follows: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). . . . . 30% 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. . . . . . 50% 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. . . . . . . 70% 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. . . . . 100% 

38 C.F.R. § 4.130, Diagnostic Code 9400 (2012). 

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) issued important guidance on the application of the current psychiatric rating criteria.  The Court stated that the specified factors for each incremental rating are examples, rather than requirements for a particular rating.  The Court also stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate for rating personnel to consider factors outside the specific rating criteria in determining the level of occupational and social impairment. 

The Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32. 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Upon a VA examination in August 2011, the Veteran asserted that he felt depressed nearly every day, particularly when not active, that he was withdrawn when depressed, and that he loses interest in doing things he would normally enjoy.  He additionally complained of increased irritability, difficulty with concentration, and sleep disturbances.  He reported thinking a lot about deaths of friends and family members.  He stated that he had difficulties with social interactions, including coping with circumstances such as large family gatherings, though he reported being close to family and visiting regularly.  The Veteran further reported currently working part-time in a seasonal job cleaning apartments and that he enjoyed the job.  

The Veteran was afforded psychological tests in connection with the August 2011 examination.  The examiner noted that the test results suggested the Veteran might have "attempted to portray himself in an especially negative or pathological manner," and these efforts may reflect a "cry for help."  The examiner diagnosed "alcohol abuse [versus] dependence in full sustained remission," but also noted that that the Veteran was diagnosed with depression.  The examiner attributed current symptoms to the depression based on the alcohol dependence being in remission.  

The August 2011 examiner found mild to moderate psychiatric symptoms, with a resulting mild to moderate impairment in functioning.  The examiner assessment was that the disability was productive of, "occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  

Although the examiner's assessment of the degree of social and occupational impairment is consistent with a 30 percent rating, the Board finds that the Veteran's self-report of his difficulties and f functioning impairment reflects a greater level of impairment than that identified by the VA examiner, and this self-report is more consistent with findings upon VA treatment.  Upon a February 2011 VA treatment the psychiatrist continued diagnoses of PTSD, major depressive disorder, and panic disorder, and assigned a GAF of 40, in part based on the Veteran's report of still seeing people at night, with these hallucination episodes at times making the Veteran so fearful that he experienced a panic attack.  However, at that treatment the psychiatrist observed normal psychomotor activity, good impulse control and judgment, and a display of insight.  Other psychiatric treatment records reflect the Veteran's self-reported difficulty with depression and anxiety.  Other medical treatment records reflect the Veteran's coherence and cooperation with treatment efforts, such as recent work with treating practitioners to achieve greater success in use of his CPAP machine to improve nighttime breathing.  

The August 2011 examiner discounted the Veteran's endorsement of psychotic symptoms consisting of seeing people and hearing voices, based on the absence of psychotic presentation at the examination.  The treating mental health clinicians did not.  

The Board finds that there is sufficient evidence, including credible reports by the Veteran of symptomatic depression impacting daily functioning, to support a greater disability level than that assessed by the August 2011 examiner.  However, the question before the Board is whether the disability level due to his depression more nearly approximates the rating criteria for the 70 percent rating assigned, or the next higher, 100 percent disability rating.  Considering the record as a whole, the Board simply does not find the psychiatric treatment and examination findings and the Veteran's presentation and self-reported activities to be sufficient to warrant a 100 percent disability rating.

In this regard the Board notes the absence of any indication of impaired communication or thought processes, inappropriate behavior, danger to self or others, inability to perform activities of daily living, gross disorientation, or similar wholly debilitating mental health impairments.  The Veteran's noted nighttime hallucinations and reported associated occasional panic, as well as his other symptoms of depression and anxiety, while supportive of a degree of mental impairment, are not reflected in the record as resulting in more than deficiencies in most areas.  Moreover, as noted above, the Veteran has reported being close to family and visiting regularly.  The Veteran further reported currently working part-time in a seasonal job cleaning apartments and that he enjoyed the job.  Thus, it is clear that the social and occupational impairment from the psychiatric disability does not more nearly approximate total than deficiencies in most areas.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

B.  Right Hip Disability

Following the implantation of the prosthesis, a total hip arthroplasty is assigned a 100 percent rating for one year.  Thereafter, the minimum rating is 30 percent; 50 percent is assigned for moderately severe residuals of weakness, pain, or limitation of motion; 70 percent is assigned for markedly severe residual weakness, pain, or limitation of motion; and 90 percent is assigned for painful motion or weakness such as requiring use of crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

The Veteran's right hip disability was assigned a 100 percent rating for convalescence following the total arthroplasty.  Following the convalescent period, the disability was assigned a 30 percent rating, effective December 1, 2009.  The period from December 1, 2009, is at issue in this appeal.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45  concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2012) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Upon an August 2011 VA examination addressing the right hip replacement residuals, the examiner noted the Veteran's history of motor vehicle accident in service and right hip replacement in 2008, leading up to his present circumstances.  Objectively, the examiner found right hip flexion limited to 80 degrees, with pain at 80 degrees, and right hip extension limited to more than five degrees (zero being full extension), with pain at more than five degrees.  The examiner did not find adduction lost beyond 10 degrees, or inability to cross his leg, or rotation limited so that he could not toe-out more than 15 degrees.  The examiner found the same results with repetitive use testing, concluding that repetitive use did not result in additional functional loss or reduced range of motion.  X-rays revealed arthritis in the joint.  

The examiner also found full strength at the right hip joint in flexion, extension, and abduction.  However, he concluded that the Veteran had an intermediate degree of residual weakness, pain, and/or limitation of motion of the hip following hip replacement.  Notably, the examiner reported that the Veteran used a cane on a regular basis due to his hip, with the Veteran asserting that he used it "on my bad days."  The examiner elaborated that the Veteran worked in housekeeping, and that he now worked part-time due to difficulties climbing, lifting, and prolonged walking, and taking longer to complete tasks.  The Veteran reported that following climbing, lifting, or prolonged walking his pain resulted in difficulty performing his duties, so that he was shifted to part-time status.  

Based on the August 2011 VA examiner's findings and conclusions, which are reasonably in accord with that as self-reported by the Veteran, the Board concludes that the next higher, 50 percent rating is warranted for the Veteran's right hip avascular necrosis status post hip replacement, based on loss of functional use in occupational tasks consistent with moderately severe residuals of weakness, pain, or limitation of motion, for the entire rating period at issue.  

For this entire period, however, the Board finds that a rating in excess of 50 percent is not warranted.  In this regard, the Board notes that the findings on the VA examination are not indicative of more than moderately severe impairment and the Veteran has not reported the presence of symptoms or impairment indicative of more than the moderately severe disability contemplated by the 50 percent rating granted herein.  

The Board has considered DeLuca factors of pain, pain on use and during flare-ups, weakened movement, excess fatigability, incoordination, and effects of the disability on ordinary activity.  However, the Board ultimately concludes that these factors, to the extent present, and their severity, are contemplated by the 50 percent rating granted herein  

The Board has considered assigning a staged rating but has determined that a rating in excess of 50 percent is not warranted for any portion of the period of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

C.  Other Considerations

The Board has considered whether these claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As explained above, the manifestations and functional impairment due to these disabilities are consistent with the schedular criteria.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not warranted.

Finally, the Board notes that the Veteran has already been granted a total rating based on unemployability due to service-connected disabilities.  He has not alleged and the evidence does not suggest that his psychiatric disability or hip disability is sufficient by itself to render him unemployable.  Therefore, the Board has concluded that the issue of entitlement to a total rating based on unemployability due to the psychiatric or hip disability on appeal has not been raised in this case. 


ORDER

An initial rating higher than 70 percent for major depressive disorder is denied.  

A higher rating of 50 percent, but no more, for right hip avascular necrosis and degenerative arthritis, status post total arthroplasty is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


